Citation Nr: 1813405	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to separate compensable evaluations for reactive airway disease and obstructive sleep apnea.

2.  Entitlement to a rating in excess of 50 percent for reactive airway disease and obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982, from January 1986 to May 1986, and from November 1986 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The October 2011 rating decision continued the 50 percent rating that had been assigned for reactive airway disease with obstructive sleep apnea and determined that separate ratings for reactive airway disease and obstructive sleep apnea are not warranted.  A notice of disagreement was received in July 2012.  

A statement of the case for the claim of entitlement to separate ratings for reactive airway disease and obstructive sleep apnea was issued in February 2014, and a substantive appeal was received in April 2014.

A statement of the case for the claim of entitlement to a rating in excess of 50 percent for reactive airway disease and obstructive sleep apnea was issued in November 2014, and a substantive appeal was received in January 2015.

In August 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to an increased rating for reactive airway disease and obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's reactive airway disease is properly evaluated by analogy as bronchial asthma under 38 C.F.R. § 4.97, Diagnostic Code 6602.  

2.  The Veteran's obstructive sleep apnea is properly evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6847.  


CONCLUSION OF LAW

Separate ratings under Diagnostic Codes 6602 and 6847 are prohibited.  38 C.F.R. §§ 4.96, 4.97 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested entitlement to separate ratings for his reactive airway disease and obstructive sleep apnea.  The Veteran's contentions are presented as follows in the February 2010 reconsideration request:

It is requested that the sleep apnea and the asthma conditions be assigned their own separate evaluations, as both conditions have symptoms to support individual evaluations.  Under the provisions of 38 C.F.R. § 4.14, it is possible for a veteran to have separate and distinct manifestations attributable to two different disability ratings, and, in such a case, the veteran should be compensated under different diagnoses.  The United States Court of Veterans Appeals (Court), held, in Esteban v. Brown, 6 Vet.App. 259 (1994), that it is possible to have separate and distinct manifestations from the same disability, and that when none of the symptomatology for one is duplicative of over lapping with the symptomatology of the other, separate disability evaluations may be assigned for the described conditions.  

In addition, the January 2015 substantive appeal cites to a nonprecedential Board decision for the proposition that "[m]anifestations of asthma and chronic sleep apnea are not overlapping."  

The Board acknowledges that there are circumstances in which separate ratings may be assigned for non-overlapping manifestations of separate disabilities.  The Board finds however, that applicable law does not support the assignment of separate ratings for the Veteran's reactive airway disease and obstructive sleep apnea.  

The rule for "Rating coexisting respiratory conditions" appears in 38 C.F.R. § 4.96(a).  In relevant part, it reads as follows: "Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  No regulations or precedential caselaw nullifies, overrides, modifies, or otherwise renders 38 C.F.R. § 4.96(a) inapplicable to the case at hand.  See Urban v. Shulkin, 29 Vet. App. 82 (2017) (reaffirming that the first sentence of § 4.96(a) means that the assignment of separate evaluations for certain respiratory conditions, including asthma and obstructive sleep apnea, is prohibited).  

The Board notes that general regulations or caselaw regarding the assignment of separate ratings do not supersede the specific regulations that were specifically tailored to evaluating disabilities of the respiratory system.  The canon of regulatory interpretation provides that the more specific trumps the general.  Zimick v. West, 11 Vet. App. 45, 51 (1998).

The question of whether or not the Veteran's reactive airway disease and obstructive sleep apnea have overlapping or separate manifestations is not a relevant consideration in the question of whether separate ratings are warranted under Diagnostic Codes 6602 and 6847.  

The Veteran's reactive airway disease is rated under Diagnostic Code 6602.  His obstructive sleep apnea is rated under Diagnostic Code 6847.  The assignment of separate ratings under Diagnostic Codes 6602 and 6847 is prohibited by law.  Therefore, the Veteran's claim for the assignment of separate ratings for reactive airway disease and obstructive sleep apnea must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to separate compensable evaluations for reactive airway disease and obstructive sleep apnea is denied.


REMAND

The Veteran has requested entitlement to a rating in excess of 50 percent for reactive airway disease and obstructive sleep apnea.  The Veteran testified at his August 2016 Board hearing that he last underwent a pulmonary function test (PFT) between three or five years earlier.  The Veteran's spouse testified that the Veteran "has been to the emergency [room] several times" and that his condition is worsening.  Given the length of time since his most recent PFT, and given that his spouse has testified that the Veteran has made several visits to the emergency room and that his condition is worsening, the Board finds it appropriate to remand this case so that the Veteran can undergo a new VA examination and a new PFT may be conducted.

While this case is on remand, the AOJ should obtain all outstanding VA and private treatment records, to include any VA medical records that were created since the Veteran's records were last obtained in May 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA and private treatment records not currently associated with the claims file, to include any VA medical records that were created since the Veteran's records were last obtained in May 2015.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his reactive airway disease and obstructive sleep apnea.  The Veteran should be interviewed and all indicated tests and studies should be accomplished, to include a PFT.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


